DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-8,10,12-16 and 18-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 1 and 19, the prior art of record fails to teach or suggest alone or in combination
receiving, from a network device, a configured grant for transmission of a message by the UE, the configured grant comprising an initial power configuration for the configured grant; receiving, from the network device, a group-common downlink control information message, the group-common downlink control information message comprising a power control parameter and a configured grant index, a configured grant group index, a priority level, or a combination thereof, receiving, from the network device, an indication that the power control parameter is associated with the configured grant;
determining a transmit power for transmitting the message associated with the configured grant based at least in part on the initial power configuration, the power control parameter, the configured grant index, the configured grant group index, the priority level, or the combination thereof, and the indication that the power control parameter is associated with the configured grant; and transmitting the message to another UE in a sidelink communication according to the determined transmit power.

Regarding claims 12 and 27, the prior art of record fails to teach or suggest alone or in combination transmitting, to a user equipment (UE), a configured grant for transmission of a message by the UE, the configured grant comprising an initial power configuration for the configured grant; determining a transmit power for the UE to transmit the message associated with the configured grant;

transmitting, to the UE, a group-common downlink control information message, the group-common downlink control information message comprising a power control parameter for the determined transmit power, and a configured grant index, a configured grant group index, a priority level, or a combination thereof, and wherein the transmit power for transmitting the message is determined based at least in part on the configured grant index, the configured grant group index, the priority level, or the combination thereof; and transmitting, to the UE, an indication that the power control parameter is associated with the configured grant.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH FERGUSON whose telephone number is (571)272-7865. The examiner can normally be reached M-F 7 am -3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/KEITH FERGUSON/Primary Examiner, Art Unit 2648